Title: To Thomas Jefferson from Louis Guillaume Otto, 11 April 1787
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Monsieur
A Newyork le 11 Avril 1787.

J’ai reçu la lettre que Vous m’avés fait l’honneur de m’ecrire le 14. Janvr. dernier. Je desire plus que personne que le nouveau reglement pour les paquebots se soutienne; il me fournira souvent l’occasion de m’entretenir avec Vous et de recevoir de Vos nouvelles.
Le petit resumé des nouvelles de l’Europe, que Vous voulés bien m’addresser, m’est infiniment precieux. Il sert à fixer mes idées sur plusieurs objets, que les Gazetiers Anglois se plaisent à representer  sous un faux jour. Je suis egalement reconnoissant des brochures dont Vous avés chargé le Col. Franks; quoique ces sortes de publications n’aient qu’un interêt momentané, elles ont du prix pour un homme qui est loin de sa patrie.
Vos Concitoyens, Monsieur, sont aussi sur le point d’avoir leur assemblée des notables. Elle doit se former en May prochain à Philade. Les yeux de toute l’Amerique sont fixés sur ce nouveau Congrès, composé des hommes les plus distingués par leurs connoissances politiques, leur poids et leur integrité. Les observateurs les moins prevenus n’esperent pas cependant de voir finir tous les embarras, mais ils se flattent facilement que cette nouvelle assemblée générale fournira une occasion de discuter à fonds les interêts de l’union et d’examiner jusqu’à quel point les peuples doivent se depouiller de leur liberté. Le sacrifice sera certainement très grand, mais les circonstances le rendent indispensable. Vous connoissés mieux que moi, Monsieur, les avantages et les inconveniens de la confederation actuelle et je me borne à Vous exposer l’opinion du public eclairé.
L’assemblée de Newyork vient d’emanciper les Vermontois et l’on doit s’attendre à voir arriver bientôt en Congrès les representans d’un quatorzieme Etat. Les anciens Proprietaires ont fait leur possible pour faire echouer le Bill qui declare l’independance de Vermont, mais on a cru devoir sacrifier leur interêt au repos public. Vous trouverés à ce sujet dans les gazettes un discours du Col. Hamilton qui a été generalement approuvé.
Le Dr. Ramsay a publié la lettre que Vous lui avés ecrite au sujet des ris de la Caroline. Cette piece a fait beaucoup de sensation; le dernier paragraphe doit en faire surtout dans le coeur d’un François. Vous ne sauriés prendre trop de peine, Monsieur, pour conserver parmi Vos Compatriotes le veritable esprit de l’alliance.
J’ai l’honneur d’être avec un respectueux attachement Monsieur, de Votre Excellence, le très humble et très obeissant serviteur,

Otto

